Case 19-11813-CSS   Doc 82-2   Filed 08/29/19   Page 1 of 32



                       EXHIBIT A

                    Abbott Declaration
             Case 19-11813-CSS           Doc 82-2      Filed 08/29/19      Page 2 of 32



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                  Chapter 11

Mishti Holdings LLC, et al.,                           Case No. 19-11813 (CSS)

                       Debtors.1                       Jointly Administered


      DECLARATION OF DEREK C. ABBOTT IN SUPPORT OF THE DEBTORS’
     APPLICATION FOR ENTRY OF AN ORDER UNDER SECTIONS 327(a) AND
    1107(b) OF THE BANKRUPTCY CODE, BANKRUPTCY RULES 2014 AND 2016,
      AND LOCAL RULES 2014-1 AND 2016-1 AUTHORIZING RETENTION AND
        EMPLOYMENT OF MORRIS, NICHOLS, ARSHT & TUNNELL LLP AS
        BANKRUPTCY CO-COUNSEL AND DELAWARE COUNSEL FOR THE
               DEBTORS NUNC PRO TUNC TO THE PETITION DATE

               I, DEREK C. ABBOTT, hereby declare under penalty of perjury:

               1.      I am a partner at Morris, Nichols, Arsht & Tunnell LLP (“Morris

Nichols”), which maintains an office for the practice of law at 1201 North Market Street, 16th

Floor, Wilmington, Delaware 19801. I am an attorney at law, duly admitted and in good

standing to practice in the state of Delaware, as well as in the United States District Court for the

District of Delaware and the United States Court of Appeals for the Third Circuit.

               2.      I submit this declaration (the “Declaration”) in connection with the

Debtors’ Application for Entry of an Order Under Sections 327(a) and 1107(b) of the

Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Local Rules 2014-1 and 2016-1

Authorizing Retention and Employment of Morris, Nichols, Arsht & Tunnell LLP as Bankruptcy

Co-Counsel and Delaware Counsel for the Debtors Nunc Pro Tunc to the Petition Date (the


1
        The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as
        follows: Mishti Holdings LLC (1193); Lolli and Pops, Inc. (1938); and Meetha Ventures LLC
        (3065). The Debtors’ mailing address is 111 Ellis Street, Floor 5, San Francisco, California
        94102.
             Case 19-11813-CSS           Doc 82-2     Filed 08/29/19      Page 3 of 32



“Application”)2 and to provide certain disclosures under sections 327(a) and 329(a) of title 11 of

the United States Code (as amended, the “Bankruptcy Code”), rules 2014 and 2016 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rules 2014-1 and 2016-1

of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware (the “Local Rules”).

               3.      Except as otherwise indicated, I have personal knowledge of the matters

set forth herein and, if called as a witness, would testify competently hereto.3

               4.      By separate application, the Debtors seek to retain and employ Theodora

Oringher PC (“Theodora Oringher”) as bankruptcy co-counsel in these chapter 11 cases. Morris

Nichols intends to work cooperatively with Theodora Oringher and the Debtors’ other

professionals to provide effective and cost-efficient representation of the Debtors in these chapter

11 cases and avoid unnecessary duplication of efforts.

               5.      Morris Nichols’s attorneys have specialized knowledge and experience in

bankruptcy, reorganization and restructuring, corporate litigation, corporate governance, and

other areas that are or may be relevant to these chapter 11 cases.

               6.      Insofar as I have been able to ascertain, Morris Nichols and its partners,

associates and counsel do not have any material connection with the Debtors, their significant

creditors, or any other parties in interest, or any of their respective attorneys or accountants, other

than as described in this Declaration.




2
       Capitalized terms not defined herein are defined in the Application. Morris Nichols does not
       waive by the Application, this Declaration, and its contents, and hereby reserves and preserves,
       all privileges.
3
       Certain of the disclosures herein relate to matters within the knowledge of other attorneys at
       Morris Nichols and are based on information provided by them.



                                                  2
             Case 19-11813-CSS         Doc 82-2      Filed 08/29/19     Page 4 of 32



               7.      Due to the size and diversity of the firm’s practice, Morris Nichols may

have represented or otherwise dealt with or may now be representing or otherwise dealing with

certain entities or persons (and their attorneys or accountants) who are or may consider

themselves to be creditors, equity security holders, or parties interested in these cases. However,

Morris Nichols does not and will not represent any entity other than the Debtors in connection

with these cases.

       8.      In addition, Morris Nichols is or has been engaged in a number of matters in

which attorneys and other professionals representing various parties in interest in these cases are

or have also been involved; in a number of cases, Morris Nichols and those professionals

represent or have represented the same clients. Moreover, due to the nature and size of its

practice, Morris Nichols has or has had relationships as local, co-counsel, or referring counsel

with many major law firms in most, if not all, major cities in the United States, which includes

law firms representing creditors or other parties in interest in these cases; all such relationships

are on matters unrelated to these cases. Morris Nichols is also a member of certain lawyer

associations and networks, including TerraLex, a worldwide network of law firms, and ALAS, a

mutual insurance company owned by law firms, each of which may include law firms

representing creditors or other parties in interest in these cases. Furthermore, Morris Nichols, as

part of its practice, also has and continues to represent agents, trustees, and similar entities in

bankruptcy cases in which participants in the related facilities may be or believe they are

creditors or other parties in interest in the above-captioned bankruptcy cases; Morris Nichols

does not represent these participants and they are not generally part of Morris Nichols’s conflict

system.




                                                 3
             Case 19-11813-CSS           Doc 82-2       Filed 08/29/19      Page 5 of 32



               9.      Morris Nichols has conducted, and continues to conduct, research into its

relations with the Debtors, their substantial creditors and equity security holders, and other

parties interested in these cases. As part of this inquiry, Morris Nichols obtained the names of

individuals or entities that may be parties in interest in these chapter 11 cases (the “Potential

Parties in Interest”) annexed hereto as Schedule 1. Morris Nichols then entered the names of

Potential Parties in Interest into a computer database containing the names of all clients and

conflict information concerning the clients of Morris Nichols. From the results of this inquiry,

Morris Nichols compiled a list (“Client Match List”)4 of Potential Parties in Interest that are

current or former Morris Nichols clients. The Client Match List is divided into two schedules of

current and former clients, respectively.

               10.     With additional inquiry, Morris Nichols has determined that its

representations of the Client Match Entities concern matters unrelated to these chapter 11 cases,

except to the extent otherwise indicated herein. In particular, to the best of my knowledge,

information, and belief: (i) Morris Nichols currently serves as counsel to those entities, or

affiliates of those entities, identified on the schedule annexed hereto as Schedule 2 on matters

unrelated to these cases; and (ii) Morris Nichols formerly represented those entities, or affiliates

of those entities, identified on the schedule annexed hereto as Schedule 3 on matters unrelated to

these cases since August 1, 2016. Morris Nichols’s computer database covers a period of time

prior to August 1, 2016; however, consistent with the disinterestedness timeframe of two to three

years, Morris Nichols has not listed on Schedule 3 former clients for such prior period. Although



4
       To the extent that a Client Match Entity disclosed in either Schedule 2 or Schedule 3 attached to
       this Declaration is not an “affiliate” (as such term is defined in section 101(2) of the Bankruptcy
       Code) of or is otherwise unrelated to a Potential Party in Interest, such Client Match Entity shall
       not be construed as an affiliate of or entity related to such Potential Party in Interest and Morris
       Nichols reserves all rights with respect thereto.



                                                    4
             Case 19-11813-CSS         Doc 82-2      Filed 08/29/19     Page 6 of 32



Morris Nichols values all of its clients, none of the entities listed on the Client Match List

represent a significant portion of the firm’s annual revenue.

               11.     In addition, Delaware Corporate Organizers, Inc. (“DCO”), a wholly-

owned subsidiary of Morris Nichols, serves as registered agent for certain Delaware corporations

and performs various non-legal corporate services, and may serve as registered agent or perform

other non-legal corporate services, for entities connected to these cases. DCO does not provide

legal services, however, and does not have an attorney-client relationship with any of its

customers.

               12.     Gregory W. Werkheiser, a partner in this firm, is married to Rachel L.

Werkheiser, who, since August 31, 2009, has served as a judicial law clerk to the Honorable

Christopher S. Sontchi, a Bankruptcy Judge in this District.

               13.     Dion Wynn, a paralegal specialist with the U.S. Trustee’s office in

Delaware was an employee of Morris Nichols from 1998 to 2000.

               14.     Other than as set forth herein, Morris Nichols is neither a creditor of the

Debtors, an equity holder of the Debtors, nor an insider of the Debtors. For so long as it

represents the Debtors, Morris Nichols will not represent any entities other than the Debtors in

connection with these cases.

               15.     Neither I nor Morris Nichols, including any partner, counsel, or associate

thereof, represent any interest adverse to the Debtors or the Debtors’ estates in the matters upon

which Morris Nichols is proposed to be engaged.

               16.     Morris Nichols is a “disinterested person” as that term is defined in section

101(14) of the Bankruptcy Code.




                                                 5
             Case 19-11813-CSS          Doc 82-2     Filed 08/29/19    Page 7 of 32



               17.      Morris Nichols was retained by the Debtors on August 5, 2019, and began

work on August 7, 2019. On August 7, 2019, Morris Nichols received an advance payment of

$50,000 from the Debtors, and, on August 9, 2019, received an additional advance payment of

$200,000 from the Debtors, for a total prepetition advance of $250,000. Morris Nichols invoiced

$100,216.85 for prepetition fees and expenses, and applied this amount against the advance

payment, leaving a net advance of $149,783.15. Accordingly, Morris Nichols currently holds a

balance of $149,783.15 as an advance payment for services to be rendered and expenses to be

incurred in connection with its representation of the Debtors (the “Current Advance”).

               18.      To the best of my knowledge, information, and belief, Morris Nichols has

not been paid any other compensation by the Debtors during the 90-day period prior to the

Petition Date and Morris Nichols is not a prepetition creditor of the Debtors.

               19.      Subject to Court approval in accordance with Bankruptcy Code sections

330 and 331, the Bankruptcy Rules, and the applicable orders and Local Rules of this Court, the

Debtors propose to pay Morris Nichols its customary hourly rates in effect from time to time as

set forth herein, plus reimbursement of actual, necessary expenses incurred by Morris Nichols on

the Debtors’ behalves. The following are Morris Nichols’s current hourly rates for work of this

nature:

               Partners                                  $675–1,100
               Associates and Special Counsel            $425–695
               Paraprofessionals                         $285–330

               20.      These hourly rates are subject to periodic adjustments to reflect economic

and other conditions.

               21.      Morris Nichols will seek interim and final approval of payment of

compensation and reimbursement of expenses in connection with these cases pursuant to sections




                                                 6
             Case 19-11813-CSS          Doc 82-2     Filed 08/29/19     Page 8 of 32



330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, and the applicable orders and Local

Rules of this Court.

               22.     All filing fees in these chapter 11 cases have been paid.

               23.     Morris Nichols and its partners, counsel and associates have not received,

agreed to, or been promised any compensation in connection with its representation of the

Debtors in these cases other than as set forth in the Application.

               24.     Morris Nichols has neither shared nor agreed to share (i) any

compensation it has received or may receive with another party or person, other than with the

partners, counsel, and associates of Morris Nichols, or (ii) any compensation another person or

party has received or may receive.

               25.     The proposed employment of Morris Nichols is not prohibited by or

improper under Bankruptcy Rule 5002. Except as disclosed herein, I am not related, and to the

best of my knowledge, information, and belief, no attorney at the Morris Nichols is related, to

any United States Bankruptcy Judge or District Court Judge for the District of Delaware or to the

United States Trustee for such district or any employee in the office thereof.

               26.     By reason of the foregoing, I believe that Morris Nichols is eligible for

retention and employment as bankruptcy co-counsel and Delaware counsel for the Debtors

pursuant to sections 327(a) and 1107(b) and the applicable Bankruptcy Rules and Local Rules.

               I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.

Executed on August 29, 2019
            Wilmington, Delaware
                                                           /s/ Derek C. Abbott
                                                         Derek C. Abbott




                                                 7
Case 19-11813-CSS   Doc 82-2    Filed 08/29/19   Page 9 of 32



                       Schedule 1

               Potential Parties in Interest
                Case 19-11813-CSS    Doc 82-2    Filed 08/29/19    Page 10 of 32
                                                                              Page 1 of 21
                                  Mishti Holdings, LLC
                              Potential Parties in Interest List

Debtors, Affiliates & Subsidiaries                       BBVA Compos Capital One Bank
    Lolli and Pops, Inc.                                Chase Bank
    Meetha Ventures, LLC                                First Bank of Kansas
    Mishti Holdings, LLC                                First Republic Bank
                                                         First United Bank
Alias/Trade Names/ Former Names                          First Westroads Bank
    Candyopolis                                         Great Southern Bank
    Powell’s Sweet Shoppe                               International Bank of Commerce
                                                         TD Bank
Significant Equity Holders                               Texas Community Bank
    GCM-LOL, LLC                                        Washington Federal
    Paxion Capital, LP                                  Wells Fargo
    Rajesh Gupta and Rajni Gupta 2015
       Trust                                      Equipment Lessors
    Siddhartha Gupta                                Smart Safe

Current Officers and Directors of the             Holders of 30 Largest Unsecured Claims
Debtors                                           (Consolidated)
    Charles Reardon                                  Albanese Confectionary Group
    David Wright                                     American Wholesale Lighting, Inc.
    Duncan Robertson                                 Connor Group Global Services, LLC
    James R. Hexter                                  Debbas Gourmet, LLC
    Jeff Nerland                                     Echelon Fine Printing
    Keri Morris                                      Finn Daniels Inc.
                                                      First Republic Bank
Former Officers and Directors                         First Source VA
(past 6 years)                                        G&J Holdings
    Ashish K. Bhardwaj
                                                      Garden State Plaza
    Billy Eichenholz
                                                      Horizon Retail Construction, Inc.
    Charles Paul                                     House Sinclair
    Michael E. Marks
                                                      Jordan Creek Town Center
    Neil Mehta
                                                      Katerra Renovations LLC
    Rajesh Gupta                                     Le Belge Chcolatiers
    Richard Kim
                                                      Management Resources Systems, Inc
    Scott Burger
                                                      NOA Brands America
    Scott Ransenberg                                 Pearl Resourcing LLC
    Siddhartha Gupta
                                                      Ravico USA, LLC
    Thomas Baker
                                                      Retail Contracting Group, Inc.
                                                      S. Walter Packaging
Banks
                                                      The Shops at La Cantera
    Access Bank
                                                      Triangle Sign & Service LLC
    Banc First
                                                      Tyson’s Corner Holdings LLC
    Bank of America
                                                      Ultra-Color Corporation


1176465.1/81725.82002
                Case 19-11813-CSS      Doc 82-2    Filed 08/29/19    Page 11 of 32
                                                                                Page 2 of 21
                                    Mishti Holdings, LLC
                                Potential Parties in Interest List

        Unlimited Innovations, Inc.                       MEMORIAL CITY MALL, LP
        VH Creations Inc.                                 Montgomery Mall
        Vosges Haut-Chocolat LLC                          Moolchand Ventures, LLC
        Washington Square                                 MSM Property, LLC
        Willowbrook Mall LLC                              Natick Mall, LLC
                                                           North Point Mall, LLC
Landlord / Payee on Real Estate Lease                      Northstar Mall, LLC
    Arden Fair Associates, LP                             OAK PARK MALL, LLC
    Baybrook Mall, LLC                                    Oakbrook Shopping Center, LLC
    Beachwood Place Mall, LLC                             Park City Center Business Trust
    Beachwood Place Mall, LLC                             Park Meadows, LLC
    BELLEVUE SQUARE, LLC                                  Penn Square Mall Limited
    Boise Towne Square, LLC                                Partnership
    Bridgewater Commons Mall, LLC                         Perimeter Mall, LLC
    Brookfield Properties                                 PPR Washington Square, LLC
    CHRISTIANA MALL LLC                                   Quail Springs Mall, LLC
    Clackamas Mall, LLC                                   Ridgedale Center, LLC
    DTPS C-15, LLC                                        Saint Louis Galleria, LLC
    FASHION OUTLETS OF                                    Shawnee Mall Owner, LLC
      CHICAGO LLC                                          SHOPS AT MISSION VIEJO, LLC
    Fashion Place, LLC                                    Simon Property Group, LP
    Fashion Show Mall, LLC                                SOONER FASHION MALL L.L.C.
    First Colony Mall, LLC                                Southpoint Mall, LLC
    Garrison Salina Owner LLC                             Stonebriar Mall, LLC
    GC&A Central Mall Partners, LP                        Stonestown Shopping Center, LP
    GGP Northridge Fashion Center, LP                     Taubman Landlords
    GGP-Maine Mall, LLC                                   The Grand Canal Shops II, LLC
    GGP-Providence Place, LLC                             The Mall in Columbia, LLC
    Glendale I Mall Associates, LP                        The Shoppes at Palazzo, LLC
    GS Portfolio Holdings, LLC                            The Woodlands Mall Associates,
    Hocker Oxmoor, LLC                                     LLC
    IQ9 – 200 SW C AVE LLC                                Town West Square LLC
    Jordan Creek Town Center, LLC                         Towson TC, LLC
    Kenwood Towne Centre, LLC                             Tysons Corner Holdings, LLC
    KING OF PRUSSIA ASSOCIATES                            WEA Southcenter LLC
    La Cantera Retail Limited                             WEST COUNTY CENTER CMBS,
      Partnership                                           LLC
    Los Gatos Sweet Tooth, Inc.                           Westfield Property Management
    Macerich Oaks, LP                                     Westlake Center LLC
    MALL AT LEHIGH VALLEY, L.P.                           Westland Garden State Plaza, LP
    Mall of Louisiana, LLC                                Westridge Mall LLC
    Mayfair Mall, LLC                                     Westroads Mall



1176465.1/81725.82002
                Case 19-11813-CSS   Doc 82-2     Filed 08/29/19    Page 12 of 32
                                                                                Page 3 of 21
                                  Mishti Holdings, LLC
                              Potential Parties in Interest List

        Willowbrook Mall (TX), LLC                      LADWP
        Willowbrook Mall, LLC                           LG&E
        WOODLAND HILLS MALL, LLC                        Los Angeles Department of Water
                                                          and Power
Major Competitors                                        Nationwide Security Service, Inc.
   Powell’s Sweetshop                                   NV Energy
   See’s Candy                                          OG & E
   Sugarfina                                            Oklahoma Gas & Electric
                                                         Pacific Gas and Electric Company
Major Insurers and Insurance Brokers                     Pepco
   Admiral Insurance Co.                                PG&E
   Anthem Blue Cross                                    PSE&G CO
   E-Risk Services, LLC (Insurance                      Public Service Enterprise Group
      Agent)                                             Puget Sound Energy
   Heffernan Insurance Brokers                          Recology Golden Gate
   Nationwide Insurance                                 RELIANT ENERGY
   Scottsdale Insurance Co.                             San Diego Gas & Electric
   Scottsdale Insurance Company                         San Francisco Public Utilities
      (Underwriter)                                       Commission
   Travelers Insurance                                  Southern California Edison
                                                         TEXAS, INC
Utilities                                                The Illuminating Company
     Ameren Missouri                                    Upper Merion Township
     AT&T                                               WASTE MANAGEMENT
     Baltimore Gas and Electric Company                 Water One
     BAY ALARM COMPANY                                  Whitehall Township Authority
     BGE                                                Xcel Energy
     Central Maine Power
     City of Roseville Utilities                 United States Bankruptcy Judges for
     ComEd                                       Delaware
     Consolidated communications                     Hon. Ashley M. Chan
     Coplay Whitehall Sewer Authority                Hon. Brendan L. Shannon
     CPS Energy                                      Hon. Christopher S. Sontchi
     Duke Energy                                     Hon. John T. Dorsey
     EnergyWorks Lancaster, LLC                      Hon. Karen B. Owens
     Entergy                                         Hon. Kevin Gross
     Eversource                                      Hon. Kevin J. Carey
     Fastmetrics                                     Hon. Laurie Selber Silverstein
     Frontier Communications                         Hon. Mary F. Walrath
     Granite Telecommunications
     INDUSTRY RETAIL GROUP                       Bankruptcy Court Staff
     Johnson County Wastewater                       Brian Cavello
     Keter Environmental Services, Inc.              Cacia Batts


1176465.1/81725.82002
                Case 19-11813-CSS   Doc 82-2     Filed 08/29/19    Page 13 of 32
                                                                                Page 4 of 21
                                  Mishti Holdings, LLC
                              Potential Parties in Interest List

        Catherine Farrell                        Debtors’ Advisors
        Cheryl Szymanski                             Donlin Recano & Company, Inc.
        Claire Brady                                 GlassRatner Advisory & Capital
        Danielle Gadson                                Group LLC
        Donna Grottini                               Morris, Nichols, Arsht & Tunnell
        Janet Moore                                    LLP
        Jill Walker                                  Theodora Oringher PC
        Karen Strupczewski
        Laura Haney                              Known Professionals of Other Parties
        Laurie Capp                                 Hughes Hubbard & Reed LLP
        Lora Johnson                                Kelley Drye & Warren LLP
        Marquietta Lopez                            Law Office of Susan E. Kaufman,
        Nancy Hunt                                    LLC
        Rachel Bello                                Linebarger Goggan Blair &
                                                       Sampson, LLP
        Rachel Werkheiser
        Sherry Scaruzzí                             Nold Muchinsky PLLC
                                                     Whiteford, Taylor & Preston, LLP
        Una O’Boyle
                                                     Young Conaway Stargatt & Taylor,
U.S. Trustee & Staff                                   LLP
    Benjamin Hackman
                                                  Other Contract
    Christine Green
                                                  Counterparties/Vendors/Parties in
    David Buchbinder
                                                  Interest
    Diano Giordano
                                                       23rd Group
    Dion Wynn
                                                       3 FACE CONSULTING
    Edith A. Serrano
                                                       5 Star Backflow Services
    Hannah M. McCollum
                                                       A Priori Specialty Food
    Holly Dice
                                                       A&A Candy Company
    James R. O’Malley
                                                       A.O. Smith Water Heaters
    Jane Leamy
                                                       A.R. Sanchez-Corea & Associates,
    Jeffrey Heck                                        Inc.
    Juliet Sarkessian                                 ABCO mechanical contractors
    Karen Starr                                         incorporated
    Lauren Attix                                      ABD Associates
    Linda Casey                                       Abdallah Candies Inc.
    Linda Richenderfer                                Academy Fire Life Safety LLC
    Michael Panacio                                   Accenture
    Ramona Vinson                                     Accountemps
    Richard Schepacarter                              Accounting Principals, Inc.
    Shakima L. Dortch                                 Accurate Testing
    T. Patrick Tinker                                 Ace Fire Extinguisher Service, Inc.
    Timothy J. Fox, Jr.                               ACE Glass Co.
                                                       Acies Engineering


1176465.1/81725.82002
                Case 19-11813-CSS     Doc 82-2     Filed 08/29/19    Page 14 of 32
                                                                                   Page 5 of 21
                                    Mishti Holdings, LLC
                                Potential Parties in Interest List

        Ada Coca-Cola & Dr. Pepper                        Anne Newhouse
        Adam Roe                                          Antoinette Jordan
        Adecco Employment Services                        Anya Zelda Goldman
        ADP, LLC                                          Apple Inc.
        AED Group 2                                       APS FireCo Tulsa LLC
        Aidan                                             ARC Vision Inc.
        Air Authority LLC                                 Arc Vision Incorporated
        Airgas USA, LLC                                   Arden Fair Mall
        Al Nassma Chocolate LLC                           Arianna Huggins Bedley
        Alamo Candy Company                               Arko Signs
        Alan Barocas                                      Arrow Fire Protection, Inc.
        Albanese Confectionery Group                      Ashley Salvador
        Albert Uresti, MPA, PCC                           Asian Food Grocer
        Alderwood Mall LLC                                ASK Consulting
        Alexandria R Tipps                                Askinosie Chocolate, LLC
        Alianza-Newport, Inc.                             Astor Chocolate Corporation
        Alicia Reedy                                      Atomic Services, Inc
        All Valley Refrigeration, Inc.                    Aunt Sally's Praline Shops Inc.
        Alternative Air LLC                               Aurora World, Inc
        Amac Plastics                                     Austin Permit Service, Inc.
        Amanda Trullinger                                 Austin Young Handy Services
        AMAZON                                            Axel TeGroen
        Amber Ruzic                                       Axis Global Systems
        Ambius(28)                                        Aylang Lou
        Amella                                            B&B Electric
        Ameren Missouri                                   B&R Fire and Safety
        American Express                                  Bacci Chocolate Design
        American Security Products                        Bakeology
         Company                                           Baleigh Napier
        AMERICAN WHOLESALE                                Banas Consulting LLC
         LIGHTING INC.                                     Baraboo Candy Company
        Amer-Trans Logistics                              Barbara Buchanan
        Amstar Inc                                        Barcodes Inc. LLC
        Amusemints                                        Bascom Family Farms
        Amy Matheson                                      Bass Flexible Packaging Inc
        Anastasia Schweikert                              Battlefield Mall
        Andrea Clark                                      BAY ALARM COMPANY
        Angela HuiYi Yuen                                 Bay Area Pro Cleaning Inc
        Angela Van Krevelen                               Baybrook Mall LLC
        Anjana Ponton                                     Bayside Printed Products
        Annapolis Mall LP                                 Beachwood Place Mall, LLC
        ANN HARRIS BENNETT                                Beautymedia


1176465.1/81725.82002
                Case 19-11813-CSS   Doc 82-2     Filed 08/29/19    Page 15 of 32
                                                                                  Page 6 of 21
                                  Mishti Holdings, LLC
                              Potential Parties in Interest List

        Belgium's Chocolate Source                      Caleb Long
        Bellevue Square LLC                             California Composite Container
        Bequet Confections                              California Transport Enterprises, Inc.
        Berlin Packaging                                Caliper
        BeSpark                                         Candy People, LLC
        Beth Pritchard                                  Capital Safety Services
        Beverlyn Law                                    Capitol Electric Const. Co.
        BGE                                             Carla Stacho
        Big Little Fudge                                Carly McPherson
        Big Sky Brands, Inc.                            Carol Anne Newhouse
        Billie-Ann Plastics                             CBIZ CMF LLC
        Birdstudio                                      Celebrity Gourmet Ventures Inc.
        Bishop Ranch 3                                  Cello Partners, Inc.
        Bitly                                           Center Stage Productions
        Blue Moose Sweet Shoppe                         Central Key & Safe Company, Inc.
        Blue Planet Chocolate LLC                       Central Maine Power
        Boise Mall, LLC - New                           Central Mall Lawton
        Borgo de Medici USA Inc                         Central Mall Realty Holding, LLC
        Boston Barricade Company                        Cerenzia Foods, Inc.
        Brad Estabrooks                                 Charles Chocolates
        Braedan Mudd                                    Cheryl Zornes
        Brandon Cobleigh                                Chloe Molina
        Breana Talley                                   Chocolate Chocolate Chocolate
        Breanna Ellison                                  Company
        Breanna Picazo-Soto                             Chocolate Stars USA, LLC
        Breitlane                                       Chocolate Storybook
        Brenda Di Vitale                                Chocolatl
        Bridge Bank Credit Card                         Chris Callahan
        Bridgett Lara Cortes                            Christiana Mall LLC
        Bridgewater Commons Mall II, LLC                Christine Taylor Collection
        Bridgewater Township Health                     Christopher Cook
         Department                                      Christopher Cruz
        BRITISH WHOLESALE                               Christopher Elbow Chocolates, LLC
         IMPORTS, INC.                                   Christopher Ruzic
        Britney Ann Miller                              Chuao Chocolatier
        Brittain Hastings                               CINTAS CORP
        Brittany McDonald                               Citiwide Enterprises, Inc.
        Bryan Price                                     CJDE Treats
        Burton + Burton                                 CKitchen.com
        C H Robinson Worldwide, Inc.                    Clackamas Town Center
        CA Mechanical, Inc.                             Clairesquares
        Caela Hager                                     Claudia Hart



1176465.1/81725.82002
                Case 19-11813-CSS    Doc 82-2     Filed 08/29/19    Page 16 of 32
                                                                                 Page 7 of 21
                                   Mishti Holdings, LLC
                               Potential Parties in Interest List

        Clear Creek I.S.D. Tax Office                    Dakota Alspach
        Clear Image Inc.                                 Dakota Brown
        Clinton Heating & Air Conditioning,              Dallmann Confections Inc
         Inc.                                             Damon Levy
        Cloud Destinations LLC                           Dandelion Chocolate
        Clutch                                           D'Andrea Visual Communications
        CMA Planners                                      LA, INC
        Coca-Cola                                        Dandy Cotton Candy
        Coco Tutti Chocolates                            Daniel F Fuentes
        Cocoa Parlor                                     Daprano & Company
        Coffee Meets Bagel                               Dave's Sweet Tooth
        Colts Chocolates                                 David Friedman
        Comanche County Treasurer                        David Upshaw
        CoMed                                            DAZ Systems Inc.
        Comfort Heating & Air, LLC                       Daz Sytems, Inc.
        Complete Facility Solutions                      Deanna Cantwell
        Concept Electrical Services, LLC                 Debbas Gourmet, LLC
        Cone Guys LTD.                                   Debra Selio
        Confiserie Curtin et Companion dba               Dee'Nashia Sims
         Eclat Chocolate                                  Dekalb County
        Connor Group Global Services, LLC                Dell Business Credit
        Consolidated Communications                      DeWinter Group, Inc.
        Consolidated Edison                              Dick Taylor Craft Chocolate
        Constructive Solutions, Inc.                     Digital Studio
        Cool It, Inc.                                    Dillon Candy Company
        Cooley LLP                                       Divine Delights
        Coolhaus                                         Dominick Guzman
        Coracao Confections, Inc                         Droga Chocolates
        Coronado Center LLC                              DTPS C-15,LLC
        Corporation Division-Oregon                      DUERR PACKAGING CO., Inc.
        Cosmik LLC                                       Dulce Caramel Co.
        Costco Wholesale-Online                          DuPage County Health Department
        Cox, Castle & Nicholson LLP                      Early Bird Food & Co.
        Cox, Castle and Nicholson LLP                    East Baton Rouge Parish Sheriff
        CPS Energy                                       Eat Chic Chocolates, LLC
        Crafted Confections                              Echelon Fine Printing
        Criteo Corp                                      Eduardo Reyes
        CT Lien Solutions                                EGT Enterprise Inc (Facility
        Cushman & Wakefield                               Maintenance & Construction)
        Custodia Freight Services, Inc                   Elder Jones Building Permit Serv,
        Custom Chocolate, LLC                             Inc.
        Cuyahoga County Board of Health                  Eldorado Forklift Company



1176465.1/81725.82002
                Case 19-11813-CSS     Doc 82-2     Filed 08/29/19    Page 17 of 32
                                                                                Page 8 of 21
                                    Mishti Holdings, LLC
                                Potential Parties in Interest List

        Emerald City Promotions, LLC                      FireMaster
        Emma Ivancich                                     First Colony Mall, LLC
        Emorie Martin                                     First Source
        Employment Security Division                      Firstlease
        Encore Software Services, Inc.                    Fish Window Cleaning
        EnergyWorks Lancaster, LLC                        FISHBOWL INC.
        Engagedly Inc.                                    ForkTrotter LLC DBA Meska
        English Tea Shop USA Corp                          Sweets
        Enstrom Candies                                   Fortune Cookie Factory
        Enterprise Recovery                               Franchise Tax Board
        Environmental Health Division                     Frank Dinunzi
        EPIC Construction Services                        Frank Rocchetti
        Eric Sklar                                        Frankfurt Kurnit Klein and Selz
        Eric Williams                                     Fran's Chocolates
        Erin Bustamante                                   Freddie Talai
        Estella Lee                                       French Market of Chicago LLC
        Eversource                                        Frontier Communications
        Exadel                                            Frozen Food Express
        Excel Graphics                                    G&J Holdings
        Executive Assistants Organizations-               G&K Services Inc.
         EAO                                               Gabe Romo
        Ezequiel Rivera                                   Gabrielle Thompson
        FACTIVA, INC                                      GAETANI REAL ESTATE
        Fairfax Company of Virginia LLC                   Gallagher Benefit Services, Inc.
        Fairfield Organics                                Garda World
        Family Foods International Inc.                   Garden State Plaza
        Farrah Sani                                       Garfield County Treasurer
        Fashion Outlets of Chicago, LLC                   Gary Chapman
        Fashion Place, LLC                                Gary D. Chapman
        Fashion Show Mall, LLC                            Gary Poppins LLC.
        Fashioncraft Excello Inc.                         Gearharts Fine Chocolates
        Fastmetrics                                       Genesis Maintenance Corp
        Fatty Sundays                                     Gerrit J. Verburg Company
        FB Washburn Candy                                 GGPLP REIT Services, LLC
        FedEx                                             GGP-Maine Mall LLC
        Fetpak Inc.                                       GGP-Providence Place, LLC
        Fiat Business Development, LLC                    Giambri's Quality Sweets Inc
        FIAT BUSINESS                                     Giant Gummy Bears of Raleigh LLC
         DEVELOPMENT, LLC                                  Giovanni Maida
        FIKA Acquisitions, LLC                            Gladyne K. Mitchell
        Finn Daniels Inc.                                 Glassdoor, Inc.
        Fire King of Seattle, Inc.



1176465.1/81725.82002
                Case 19-11813-CSS   Doc 82-2     Filed 08/29/19    Page 18 of 32
                                                                                Page 9 of 21
                                  Mishti Holdings, LLC
                              Potential Parties in Interest List

        GLENDALE MALL ASSOCIATES,                       House of Dorchester
         LLC                                             House Sinclair
        GloryBee Natural Sweeteners Inc                 Hu Products LLC
        GMV Chocolatier                                 Hunt Electric Inc.
        Golden Gate Drywall                             Hyman, Phelps & McNamara
        Good Eggs, Inc.                                 Ievgen Velychko
        Goodio, Inc                                     Ikes Inc
        Gourmet Express                                 Imperial
        Gourmet International                           INCORP SERVICES INC.
        Grainger                                        INDUSTRY RETAIL GROUP
        Granite Telecommunications                      Infor(US), Inc.
        Great Lakes Int'l Trading, Inc                  INNOVATIVE TECHNOLOGIES
        Great Scot International                        Intermarket Gourmet
        Greek Gourmet                                   International Environmental
        Green Hills Mall TRG LLC                         Management
        Green's Lock Shop                               International Systems of America,
        Gregory Haddock                                  LLC
        GS Portfolio Holdings LLC                       Iowa Department of Inspections and
        GS1 US, Inc.                                     Appeals
        Gus Hequet                                      iPass Inc.
        Guylian US                                      Irina Agiy
        Hallmark                                        ISA FIREAND SECURITY
        Hamilton County Public Health                   Isabel Martinez
        Hammel Scale Co., Inc.                          Isaiah Barbosa
        Hammonds Candies                                Italent Corp.
        Hampton Popcorn Company                         iTalent CORPORATION
        Hamza Akhtar                                    J&J Heating & Cooling
        Happy Wish Company                              J. Mark Heldenbrand, PC
        Heffernan Insurance Brokers                     Jacks Candy
        Helix Nutrition LLC                             Jacob A Fick
        Henke Foods                                     Jacob Matthew Bernal
        Hera Export & Import Corp                       Jacobsen Salt Co.
        Heritage Fire Security                          James Bobbitt
        Hesby Oaks Leadership Charter                   James K. Decker
         School                                          Jamie Mayer
        Hillary McKercher                               Jasmine Breding
        HM Collins Photography                          Jasmine V Le
        Holland American Food                           Jasmine Winter
        Hollweg Assessment Partners LLC                 Jason Beldock
        Holly T Nguyen                                  Jason Garrett
        Horizon Retail Construction, Inc.               Jason Nielsen
        HOSODA BROS. INC.                               JDL Inc.



1176465.1/81725.82002
                Case 19-11813-CSS     Doc 82-2     Filed 08/29/19    Page 19 of 32
                                                                                Page 10 of 21
                                    Mishti Holdings, LLC
                                Potential Parties in Interest List

        Jeanie M Eyer                                     Karen J. Spradlin
        Jelly Belly Candy Company                         Karla Galo
        Jeni's Splendid Ice Creams                        Karndean Design Flooring
        Jennifer Ann Ryan                                 Kate Rose Public Relations LLC
        Jennifer Judkins                                  Kate Swisher
        Jennifer Ortiz                                    Katerra Renovations LLC
        Jennifer Yung                                     Katherine Anne Confections
        Jenny Yip                                         Katherine Palmer
        Jeremy Spencer                                    Kathryn Johnston
        JFC International Inc                             Kathy Vasquez
        Jim Cardosa                                       Kathy Zamani
        Jimmy Combs                                       Kay Bogeajis
        JJ's Sweets - Inc.                                Kelly O'Leary
        JLMennella LLC                                    Kelsie Skagerberg
        Joanna Stout                                      Kencraft Confections
        John & Kira's Chocolates                          Kendall Asmuth
        John Caston                                       Kendra Lynn Carlson
        John Kelly Foods Inc.                             Kenneth L. Maun
        Johnson Controls Security Solutions               Kenwood Mall LLC
        Jonboy Caramels LLC                               Keter Environmental Services, Inc
        Jones Contracting Enterprises Inc                 Kevin Castro
        Jordan Creek Town Center                          Kevin Reichner
        Joseph C Smeltzer                                 Kidder Mathews
        Josephina Merida                                  Kidder Mathews
        Josie Merida                                      Kim Van Liefferinge
        Joy Osemwonta                                     Kimberly Lindberg
        JSI Importers and Distributors                    King County Treasury
        Juan Castellanos                                  King of Prussia Associates
        Juan Perez                                        Kirk Palmer Associates
        Judy Cheng                                        Knott Family Limited Partnership
        Julia Lohman                                      Koppers Chocolate LLC
        Juliana Deida                                     KPE Engineers-Architects Forensic
        Julie Lutz                                         Experts
        KAEGI USA INC                                     Kristen A Pizzo
        Kaley Hood                                        Kurr Window Cleaning
        Kansas Candy and Tobacco                          KW Engineering, Inc.
        Kansas Dept of Agriculture                        La Muse LLC
        Kansas Fire & Safety Equipment                    Labeltex
        KANSAS FIRE EQUIPMENT CO.,                        Labor Law Center
         INC                                               LADWP
        Kapaun & Brown, Inc.                              Lake Erie Plastics, Inc
        Kara Chocolates                                   Lampton Welding Supply Co., Inc



1176465.1/81725.82002
                Case 19-11813-CSS    Doc 82-2     Filed 08/29/19    Page 20 of 32
                                                                              Page 11 of 21
                                   Mishti Holdings, LLC
                               Potential Parties in Interest List

        LANDMARK RETAIL CORP.                            Ma-Ka-Rohn LLC
        Laura Ireson                                     Maker Creative Inc.
        Lauryn Hock                                      Mall of Louisiana, LLC
        LBB Imports, LLC                                 Mall St Matthews
        LBMC W Squared                                   MALVI MARSHMALLOW
        Le Belge Chocolatiers                             CONFECTIONS
        Legacy Air HVAC LLC                              Management Resources Systems, Inc
        Legally Addictive Foods, LLC                     Manhattan Retail Group Inc.
        Legion Technologies                              Manning Law, APC
        Lehigh Valley Associate                          ManPower
        Lehigh Valley Mall, LLC                          Manpower
        Lennox National Account Services                 Margo Bland
        Leo Leo Gelato                                   Marigold Inc
        LG&E a PPL Company                               Marry Susantin
        Lidia Blanco                                     Marshmallow Fun Company
        Lighthouse Services, Inc.                        Martin Sign Co., Inc.
        Lilian Speakman                                  Mary Candice Risley
        Lillie's Q Sauces &Rubs, LLC                     Mary Elizabeth Lynch
        Linda Yaeger                                     Mast Brothers, Inc.
        LinkedIn Corporation                             Matheson Tri-Gas Inc
        Liquid OTC LLC                                   Mayfair Mall, LLC
        Lisa Burgess                                     McElroy's Inc.
        Lisa Taylor                                      McFadden's Fabulous Fudge
        Little Flower Candy Company                      MCG Architecture
        Little Stinker LLC.                              McNamara Salvia
        Little Waisted LLC                               McSteven's, Inc.
        Living Raw                                       Megan Burgess
        City Mechanical, Inc.                            Megan Rogers
        Lob.com, Inc.                                    Megan Runge
        Lorena Leeper                                    Melinda Brasil
        Louisville Metro OMB                             Melville Candy Company
        Love Cocoa LTD                                   Memorial City Mall, LP
        Lukas P Dimayuga                                 MERB, LLC
        Luke Atwood Abiol                                Mercy O Owusu
        Luke Atwood Abiol                                Meredith Sestito
        Lush Foods, LLC.                                 Meri Meri
        Lydon Group, Inc.                                Metalmark Partners
        Lytle Electric, Inc.                             Metro Door Inc.
        Macarooz                                         Metro Service Solutions
        Mackenzie Quinn                                  Metrofax
        Madison Park Greetings                           Mexibrands
        Maha Hishmeh                                     Mexican Chocolate Company



1176465.1/81725.82002
                Case 19-11813-CSS    Doc 82-2     Filed 08/29/19    Page 21 of 32
                                                                               Page 12 of 21
                                   Mishti Holdings, LLC
                               Potential Parties in Interest List

        Michael Lee                                      Nationwide Security Service Inc.
        Michael Neumann Arch                             Navia Benefits Solutions
        Michael Powell                                   NCR SPECIALTY RETA
        Michelle Liu                                     Nelmar Security Packaging Systems
        Michelle Torres                                   Inc.
        Mike's Hot Honey                                 Neuhaus Inc.
        Mio Yoshimura                                    New Zealand Natural Goods
        Mitchell Wander                                  Nicholas Longoria
        Mittie Grigsby                                   Nikki Godinez
        MJC CONFECTIONS dba                              Nina Brown
         HAMPTON POPCORN                                  Nitisha Malacheruvu
        MO Management LLC                                No More Dirt, Inc.
        Modern Construction, Inc. - San                  NOA Brands America
         Francisco                                        Nohmad Snack Co LLC
        Mojisolo Ajanaku                                 North Point Mall, LLC
        MoJo Construction                                North Star Mall, LLC
        Monica Anderson                                  Northridge Fashion Center
        Monte-Carlo Baking, Inc.                         Norton Rose Fulbright US LLP
        Montgomery Mall Owner LLC                        Noshi LLC, Tomasion Lethbridge
        Moonstruck Chocolate Co.                         NPW-USA
        Morgan Gurule                                    NRAI, Inc.
        Morgan Lobotzke                                  Nurshazleena Johari
        Morgan Samuels Company, LLC                      Nuubia, Inc.
        Morkes Chocolates                                NV Energy
        Morris National, Inc.                            Oak Alarm Company
        Moss Adams LLP                                   Oak Park Mall, LLC
        Mouth Party LLC                                  Oak View Mall, LLC
        Moye White LLP                                   Oakbrook Shopping Center, LLC
        MTC Photography LLC                              Oakland County Register of Deeds
        Multi-Color Corporation                          Oakridge Mall LLC
        Munn Supply                                      Occupational Health Centers of
        Murnane Packaging Corporation                     Georgia, P.C.
        Murnane Specialties Incorporated                 Office of Weights and Measures
        Murray City Corporation                          Ogletree, Deakins, Nash, Smoak and
        Nadia Savage                                      Stewart
        Nancy Chao                                       Ohio Bureau of Workers'
        Nashville Wraps                                   Compensation
        Nassau Candy                                     OK Kosher Certification
        Natalie Stopka                                   OMM IT Solutions
        Nathan Barron                                    Omm IT Solutions
        Natick Mall, LLC                                 Oracle America, Inc.
        National Fire Systems, Inc.                      Organic Candy Factory



1176465.1/81725.82002
                Case 19-11813-CSS    Doc 82-2     Filed 08/29/19    Page 22 of 32
                                                                               Page 13 of 21
                                   Mishti Holdings, LLC
                               Potential Parties in Interest List

        Original Gourmet                                 Quail Springs Mall, LLC
        Orkin Exterminating Company, Inc.                Quality Bags
        Oscartek                                         Quality Bags, Inc -DO NOT USE
        Otis McAllister, Inc.                            R&R Refrigeration & Air
        Oui Oui Macaron LLC                               Conditioning
        Oxmoor Center                                    Rachel Giannella
        Packaging Consultants, Inc.                      Rafferty Jackson
        Pajama Sweets                                    Ramiro R. Quevedo-Martinez
        Pak 2000 Inc.                                    Rapid POS
        Pallavi Gupta                                    Ravico USA, LLC.
        Pamela Harris                                    RCC
        Park City Center Business Trust                  Real Good Brand, Inc
        Park Meadows Mall LLC                            Real Soda In Real Bottles, Ltd
        Park Mechanical, Inc                             Rebecca Jane Call
        Parway Logistics, Inc.                           Recology Golden Gate
        Pascha Chocolate                                 RecrcuitLoop
        Patti Poundstone                                 Redstone Foods, Inc
        Paxs Distributors                                Reed Smith LLP
        Pearl Resourcing LLC                             Reja Walker
        Pedro Vasquez                                    RELEX Solutions Inc.
        Pelican Bay, LTD                                 RELIANT ENERGY
        Penn Square Mall                                 Retail Contracting Group, Inc
        Pepco                                            Retail Control Systems
        Pepper Creek Farms, LLC                          Retail Mechanical Services Inc
        Perimeter Mall LLC                               Retail Next
        Permit Resources, Inc.                           Retail Radio/Spectrio
        Pez Candy Inc.                                   Richard A. Grimm
        Polyfab                                          Richard Grimm
        Praim Group                                      Richard Kim
        Prasheela Narayan                                Ricky Leger
        PrincetonOne                                     Ridgedale Center
        Priyanka Lakshman                                Rios and Imlay Incorporated
        PRO ACOUSTICS LLC                                Ritchie Asset Management Company
        Processing Center                                RMB Development Consultants, Inc
        ProClip USA, Inc.                                Robert De Jesus
        Professional Image, Inc                          Robert Half Finance and Accounting
        Professional Retail Services                     Roberto Degollado
        Pro-Tech Mechanical Construction                 Roseville Shoppingtown LLC
         LLC                                              Ross Drever
        Pucker Powder                                    Rowena Avestilla
        Pure Sugar, LLC                                  RSM Maintenance
        Quail Creek Self Storage                         Russell Reynolds Associates, Inc.



1176465.1/81725.82002
                Case 19-11813-CSS    Doc 82-2     Filed 08/29/19    Page 23 of 32
                                                                                Page 14 of 21
                                   Mishti Holdings, LLC
                               Potential Parties in Interest List

        Russian Table                                    Treasure Cove Candy
        Ryan Hertel                                      Shelby Newell
        S. Walter Packaging                              Sheri Goodman
        Sabrina M Di Leo                                 Sherman Oaks Fashion Associates,
        Safe Fire Inspections                             LP
        Sage Law Group                                   Shillington Box Company LLC
        Saint Louis County Department of                 Shops at Mission Viejo LLC
         Health                                           Shred Works, Inc.
        Salt Lake County Assessor                        Sid Gupta
        Salty Road                                       SillyCow Farms LLC
        Samantha English                                 Silvia Tonapetian
        Samantha Lopez                                   Simply Gum
        Sandia High School                               Siren Snacks, Inc
        Sandra Holzgen                                   Siva Dharmaraj
        Sandy Bellows                                    SJ Kellerman and Associates
        Sangeetha Ramani                                 SLP Consulting, LLC
        Sapir Tabibi                                     SmashMallow LLC
        Sarah Stephens                                   SMUD
        Savannah Bee Company                             Snohomish County Treasurer
        Savannah Halay                                   Softchoice Corporation
        Saxon Chocolates                                 Something South African
        SB Retail Group Carlbad LLC                      Sooner Fashion Mall LLC
        Scale Warehouse and More                         SOTF, LLC
        Schneider National Inc.                          Sourcing Network International
        Scott Burger                                     Southern Nevada Health District
        Scott Riggs                                      Southpoint Mall, LLC
        Seamless Wraps                                   SP Enterprises INC
        Sean McLoughlin                                  Sparkling Clear Window Cleaning
        Seattle Chocolates                               Specialty Bottle Supply
        Seattle Gourmet Foods                            Specialty Box & Packaging Co. Inc.
        Security Resources Inc.                          SPS Commerce, Inc.
        Service Experts                                  Squire Boone Village, Inc
        ServiceChannel.com, Inc                          St.Louis County Assessor's
        Seyoung Kang                                     Stanpac Inc
        Shaked Law Group, P.C.                           Star-K
        Shamrock Foods Company                           Starr White
        Shane Bongo                                      State Water Heaters
        Shannon Aznoe                                    Stephani Roman
        Sharon Buntain                                   Stephen Gould Corp
        Shawn Wallach                                    Stephen Policano
        Shawnee Mall Owner LLC                           Sterling Talent Solutions
        Shea Labagh Dobberstein                          Steven Alverado



1176465.1/81725.82002
                Case 19-11813-CSS    Doc 82-2     Filed 08/29/19    Page 24 of 32
                                                                                Page 15 of 21
                                   Mishti Holdings, LLC
                               Potential Parties in Interest List

        Steven Andreacola                                Tele-Pak Inc.
        Steven Black                                     Terah Aultman
        Steven J. Berman, Attorney at Law                Terry Adams, Inc.
        Steven Noble Illustrations, Inc                  TGA OAK VIEW MALL LLC
        Stewart's A/C & Heating                          The Crispery Of VA LLC
        Stivii Corporation                               The French Farm
        Stonebriar Mall LLC                              The Frosted Baker!
        Stonestown Shopping Center L.P.                  The Good Chocolate LLC
        Store Floors                                     The Gourmet Candy Company Ltd
        Stribbons Inc.                                   The Grand Canal Shoppes at the
        Studio 141 Photography & Creative,                Venetian
         LLC                                              The Great Spirits Baking Co.
        Studio One Mannetron                             The ICEE Company
        Sturdy Built, Inc                                The Illuminating Company
        Subaru Motors Finance C/O Chase                  The Lincoln National Life Insurance
        Sucre                                             Co
        Sugar & Spun                                     The Lovely Candy Company LLC.
        Sugarox Candy Studio LLC                         The Mall in Columbia Business
        Sun & Swell Foods                                 Trust
        Susan Feldman                                    The Oaks Mall
        Sustainable Solutions Group                      The Point Group Network LLC
        SV Employment Law Firm                           The Revere Group
        Swedish Candy Factory, LLC                       The Run-A-Ton Group
        Sweet Jules Gifts                                THE SHOPPES AT THE
        Sweet Pieces Chocolates                           PALAZZO, LLC
        Sweet Shop Usa                                   The Shops at La Cantera
        Sweet Tooth Enterprises, LLC                     The South Bend Chocolate Company
        Sweets Indeed                                    The Sweet Lobby LLC
        Sweetsmith Candy Co.                             The Woodlands Mall Associates
        SwissImports, LLC                                 LLC
        Sydney Fowler                                    The Xocolate Bar
        SYNCB/AMAZON                                     Theo Chocolate, Inc
        Systron Business Center LLC                      Theresa LeFlore
        Talent Reconnect                                 Theresa Piersee
        Tammy J McRae-Tax Assessor                       Thomas Grace Construction
        Tap Packaging Solutions                          Ticket Chocolate
        TAUBMAN CHERRY CREEK                             Tiffany Monroe
         SHOPPING CENTER LLC                              Tiffany Wu
        Tawny Petree                                     Timothy Diaz
        Team Construction Management Inc                 Timothy Herron
        Tech 24 - Commercial Foodservice                 Timothy Knight
         Repair                                           TinWerks Packaging Co.
                                                          T-Mobile-Floater


1176465.1/81725.82002
                Case 19-11813-CSS    Doc 82-2     Filed 08/29/19    Page 25 of 32
                                                                                Page 16 of 21
                                   Mishti Holdings, LLC
                               Potential Parties in Interest List

        Tommy Ko                                         Virginia Department of Agriculture
        Tomric Systems                                    and Consumer Services
        Tony's Chocolonely                               Virginia Employment Commission
        TOPS Malibu                                      Vivio Technologies
        Topvalue Supplies Company                        Vivi's Life LLC dba Partake Foods
        Torie & Howard LLC                               Vosges Haut-Chocolat LLC
        Total Access Urgent Care                         Voyage-Marche, Inc
        Total Comfort Group                              W Services Group, LLC
        Triangle Sign & Service LLC                      Waffleshot, LLC
        Tri-County Health Department                     Washington Square
        Tru Fru LLC                                      Water One
        True Commerce, Inc.                              Watermelon Road
        TrueSource, LLC                                  Wauwatosa Health Department
        Tvo Mall Owner LLC                               Wayne A. Robey, Clerk of Circuit
        Ty Inc.                                           Court
        Tyco Integrated Security LLC                     WEA Southcenter LLC
        Tyson's Corner Holdings LLC                      Wedderspoon Organic, LLC
        ULINE                                            Wells Fargo Equipment Finance
        Ultimate Confetti / Illumination                 Wendel Rosen
         Fireworks                                        Wendy Hong
        Ultra-Color Corp.                                Wendy Magnus Pottawatomie Co
        Universal Site Services                           Treasurer
        Unlimited Innovations, Inc.                      Wenner Media
        Upper Merion Township                            West County Mall CMBS, LLC
        UPS                                              West Ridge Mall LLC
        US Infocomm                                      Western Carriers, Inc
        USA Scales, Inc                                  Western Partitions Inc
        USPS                                             WESTFIELD TOPANGA OWNER
        Vandor, LLC                                       LP
        Vector Security                                  Westlake Center, LLC
        Venchi                                           Westroads Mall LLC
        VEND LEASE COMPANY, INC.                         Whitney Davidson
        Ventura County Environmental                     WiLine Networks, Inc.
         Health Div.                                      William G. Minks
        VFP Fire Systems                                 William Minks
        VH Creations Inc.                                William Teslik
        Vibes Media, LLC                                 Willowbrook Mall LLC
        Victoria Benavides                               Wondermade
        Village of Rosemont                              Woodblock Chocolate
        Vincent Giaffoglione                             Woodland Hills Mall LLC
        Vincent Mann                                     Woodlands Metro Center MUD
        Vintage Food Corporation                         Woodside Counsel PC



1176465.1/81725.82002
                Case 19-11813-CSS   Doc 82-2     Filed 08/29/19    Page 26 of 32
                                                                               Page 17 of 21
                                  Mishti Holdings, LLC
                              Potential Parties in Interest List

        Wool and Tusk Ltd                               Deklab County Tax Assessor
        World of Coffee, Inc.                           Delaware Department of Labor
        World Trade Printing Company                    Delaware Secretary of State
        WZ Architecture, LP                             Delaware, State of
        Xivic Inc.                                      Denver, City of
        XO Mints LLC                                    Des Moines, City of
        Yazhiry Andromeda Williams                      Des Peres, City of
        Yiwu Anteng Packaging, Ltd.                     Douglas Count
        Yolanda Beltran                                 Dunwoody, City of
        YummyEarth Inc.                                 Durham, City of
        Yvonne Lawrence                                 East Baton Rouge Parish Tax
        Zarah D. Bronstein                               Assessor
        Zingerman's Candy                               Fairfax County Department of Tax
                                                          Admin
Taxing/Government Authorities                            Fairfax County Department of Tax
    Albuquerque, City of                                 Administration
    Alpharetta, City of                                 Fairfax County Dept of Tax Admin
    Anne Arundel County                                 Fort Bend County Tax Assessor
    Baltimore County                                    Frisco, City of
    Baton Rouge, City of                                Frisco, City of
    Bellevue, City of                                   Garfield County Tax Assessor
    Bellevue, City of                                   Georgia Department of Labor
    Bernalillo County Tax Assessor                      Georgia Department of Revenue
    Bexar County                                        Georgia Dept of Agriculture
    Borough of Paramus                                  Glendale, City of
    California Franchise Tax Board                      Harris County Appraisal District
    California, State of                                Houston Department of Health &
    Chicago, City of                                     Human Services
    Chicago, City of                                    Howard County Health Department
    City of Albuquerque Fire                            Idaho State Department of
      Department                                          Agriculture
    Clark County Business License                       Illinois Department of Agriculture
    Clear Creek Tax Office                              Illinois Department of Revenue
    Cleveland County Tax Assessor                       Internal Revenue Services
    Cleveland County Treasurer                          Iowa Department of Revenue
    Colorado Department of Agriculture                  Kentucky State Treasurer
    Colorado Department of Revenue                      King County Treasury
    Colorado Department of Revenue                      Lancaster, City of
    Comanche County Assessor of                         Lawton, City of
    Commonwealth of Massachusetts                       Lone Tree, City of
    Commonwealth of Pennsylvania                        Los Angeles County Public Health
    Comptroller of Maryland Revenue                      Department
                                                         Los Angeles County Tax Assessor


1176465.1/81725.82002
                Case 19-11813-CSS   Doc 82-2     Filed 08/29/19    Page 27 of 32
                                                                               Page 18 of 21
                                  Mishti Holdings, LLC
                              Potential Parties in Interest List

        Los Angeles, City of                            New Mexico Department of
        Los Gatos, Town of                               Workforce Solutions
        Louisiana Depart of Agriculture&                New Mexico Tax and Revenue
         Forestry                                         Department
        Louisiana Dept of Health                        New Mexico Taxation and Revenue
        Louisiana Dept of Revenue                        Dept
        Lynnwood, City of                               New Mexico-Secretary of State
        Maryland Department of Agriculture              Norman, City of
        Maryland Department of Labor                    Novi, City of
         Licensing                                       Oklahoma City
        Maryland Unemployment Insurance                 Oklahoma County Tax Assessor
         Fund                                            Oklahoma County Treasurer
        Massachusetts Department of                     Oklahoma Sec of State-Business
         Revenue                                          Filing
        Massachusetts Division of                       Oklahoma Secretary of State
         Employment and Training                         Oklahoma State Department of
        Michigan Department Of Agriculture               Health
         and Rural Development                           Oklahoma Tax Commission
        Michigan Department of Licensing                Orange County Health Care Agency
         and Division of Employment                      Orange County Treasurer Tax
         Security                                         Collector
        Michigan Department of Licensing                Oregon Department of Agriculture
         and Regulatory Affairs                          Oregon Department of Revenue
        Michigan Department of Revenue                  Oregon Dept Revenue-TriMet
        Michigan Department of Treasury                 Oregon Employment Department
        Minnetonka, City of                             Oregon Liquor Control Commission
        Missouri Department of Revenue                  Overland Park, City of
        Missouri Dept of Agriculture                    Palm Springs, City of
        Montgomery Central Appraisal                    Placer County Dept of Weights &
         District                                         Measure
        Montgomery County Central                       Placer County Environmental Health
         Appraisal District                              Placer County Tax Collector
        Montgomery County Health                        Pottawatomie County Tax Assessor
         Department                                      Public Health Seattle King County
        Montgomery County Treasurer                     Rhode Island - Division of Taxation
        Natick Board of Assessors                       Rhode Island Department of State
        Natick, Town of                                 Rhode Island Division of Taxation
        Nebraska Dept of Agriculture                    Riverside County - Department of
        Nevada Department of Taxation                    Environmental Health
        New Jersey Office of the Attorney               Riverside County Tax Assessor
         General                                         Roseville, City of
        New Jersey, State of                            Sacramento County



1176465.1/81725.82002
                Case 19-11813-CSS     Doc 82-2     Filed 08/29/19    Page 28 of 32
                                                                                 Page 19 of 21
                                    Mishti Holdings, LLC
                                Potential Parties in Interest List

        Sacramento County Unsecured Tax                   Washington County Personal
         Unit                                               Property Section
        Sacramento, City of                               Washington Employment Security
        Saint Louis County Tax Assessor                    Department
        Salt Lake County Tax Assessor                     Washington State Department of
        San Francisco Dept of Building                     Revenue
         Inspection                                        Wauwatosa, City of
        San Francisco Dept of Public Health               Wayne, Township of
        San Francisco Elevator Services                   Whitehall, Township of
        San Francisco Public Works                        Wichita, City of
        San Francisco Tax Collector                       Wisconsin - Department of Financial
        San Francisco, City of                             Institutions
        San Jose, City of                                 Wisconsin Department of Revenue
        Santa Clara County Tax Assessor                   Wisconsin Department of Workforce
        Seattle, City of                                   Development
        Secretary of State - California
        Secretary of State-IOWA
        Snohomish County Treasurer                 Other Equity Holders
        South Portland, City of                        2008 Laila Joyce Tarraf Revocable
                                                          Trust UAD 9/22/08
        Springfield, City of
                                                        AUI, A Cayman Islands Exempt
        ST Matthews, City of
                                                          Company
        State of California Board of
                                                        Adam Christian Ward
         Equalization
                                                        Alan Barocas
        Sugar Land, City of
                                                        Alan Pellman
        Tacoma, City of
                                                        Alex Chang
        Texas Comptroller of Public
         Accountants                                    Alex Rafal
        Texas Workforce Commission                     Amit Shah
        Thousand Oaks, City of                         Amy Marks
        Tigard, City of                                Amy Stern
        Tukwila, City of                               Andy Tran
        Tulsa County Tax Assessor                      Anil Gupta
        Tulsa, City of                                 Anne Wilner
        Utah Department of Agriculture and             Arnau Porto
         Food                                           Augustin Hong
        Utah Department of Commerce                    Aylang Lou
        Utah Department of Workforce                   Baker GC, PLLC
        Utah State Tax Commission                      Barbara Buchanan
        Ventura County Tax Assessor                    Benjamin Mullen
        Virginia Department of Agriculture             Brian Boycan
        Virginia Department of Taxation                Bruce Bower
        Virginia Employment Commission                 Bruce Lovett Trust dated April 23,
                                                          2014


1176465.1/81725.82002
                Case 19-11813-CSS     Doc 82-2     Filed 08/29/19    Page 29 of 32
                                                                                 Page 20 of 21
                                    Mishti Holdings, LLC
                                Potential Parties in Interest List

        Business Enterprise Holdings Ltd.                 Julie Lutz
        Carla Stacho                                      Justin Kingston
        Cesar Lee                                         Kamlesh Gupta
        Christie Jack                                     Katherine Johnson
        Christine Bullen                                  Kaustubh Khandelwal
        Christopher Ruzic                                 Kay Bogeajis
        Christopher Varelas                               Kendall Asmuth
        Damon Levy                                        Kristen Edwards
        Daniel Bonoff                                     Laila Tarraf
        David Friedman                                    Leslie Enterprises LP
        Debbie Lai                                        Leslie Family Trust U/A 2/7/96
        Dinesh C. Mehta and Raksha D.                     Lisa Taylor
         Mehta, JTWROS                                     Macro Continental, Inc.
        Elizabeth H. Bradford                             Marc Schwarzbart
        Elizabeth Pinkerton                               Mark Leslie
        Elvira Teano                                      Mark Mizicko and Wendy Mizicko
        Emily Dowds                                       Mary K. Foust Family Trust
        Emma Kaufman                                      Mary Risley
        Epping Investment Holdings LLC                    Melinda Brasil
        Eric Sklar                                        Michael S. Powell
        Erik Richard Darby                                Mostafa Maleki
        Erik Silber                                       NBT Capital, LLC
        Esbrok Confectionary Holdings,                    Neufito and Sheila Fernandes Family
         LLC                                                Trust, U.T.D.
        Fernando Joaquin Porto Vila                       Neufito and Sheila Fernandes Family
        Frank Dinunzi                                      Trust, U.T.D.
        Gelis Carlos Fernandes                            Norman Harm
        Giovanni Maida                                    Pallavi Gupta 2015 Trust
        Grant A. Calder                                   Paul H. Saunders
        Harsh Argarwal                                    Peter L.S. Currie
        Hillary McKercher                                 Puja Shah
        IRA Resources Inc. FBO Sean D.                    RW LP Holdings LLC
         McArthur 21474                                    Rae Nicoletti
        Isidore Capital LLC                               Rajesh Gupta & Rajni Gupta,
        Jasdeep Garcha                                     JTWROS
        Jason Beldock                                     Richard Kim
        Jason Brock Saunders                              Richard R. Saunders, Jr.
        Jennifer Judkins                                  Riverwood Capital Ventures, L.P.
        Jennifer Loncon                                   Robert DeGennaro
        Jessica Mennella                                  Robert Shapiro
        John Matthew Salmonson                            Rosalee Lovett Trust dated April 23,
        John Rein                                          2014



1176465.1/81725.82002
                Case 19-11813-CSS    Doc 82-2     Filed 08/29/19    Page 30 of 32
                                                                              Page 21 of 21
                                   Mishti Holdings, LLC
                               Potential Parties in Interest List

        Samantha English
        Samuel Earl Lovett
        Sanjay Mittal
        Satish K. Gupta
        Saunders Family Foundation
        Scott Ransenberg
        Sean McArthur
        Sean McLoughlin
        Sivaram Dharmaraj
        Stephen J. Harrick and Jennifer U.
         Min, Trustees of the 2005 Harrick
         Min Family Trust, U/D/T November
         30, 2005
        Stephen Vranes and Rebecca Vranes
        Steve Vranes
        Sweet Sweet, Inc.
        The Marks Family Trust
        The Parks Trust
        The Robert A. Shapiro and Jan L.
         Shapiro Trust
        The Saunders Family Foundation
         f/k/a Paul H. and Victoria B.
         Saunders Family Foundation
        The Thomas J. and Linda M. Smach
         2009 Irrevocable Trust
        Theresa LeFlore
        Tim Mott Trust u/a DTD 3/05/04
        Tina Lyon
        Tina Thayer
        Tommy Ko
        V-Ten Investments, LLC
        Virginia S. Grzenia
        Wendy Hong
        Whitney Clark




1176465.1/81725.82002
           Case 19-11813-CSS         Doc 82-2    Filed 08/29/19    Page 31 of 32




                                       SCHEDULE 2

        Morris Nichols currently represents the Potential Parties in Interest and/or affiliates
thereof identified below on matters unrelated to these cases.


Anthem Blue Cross
AT&T
Brookfield Properties
Chase Bank
Entergy
LinkedIn Corporation
State of Delaware
Sugarfina
T-Mobile
UPS
Waste Management
Wells Fargo
           Case 19-11813-CSS         Doc 82-2    Filed 08/29/19    Page 32 of 32



                                       SCHEDULE 3

        Morris Nichols formerly represented the Potential Parties in Interest and/or affiliates
thereof identified below on matters unrelated to these cases.


Ada Coca-Cola & Dr. Pepper
Amazon.com, Inc.
Bank of America
Charles Reardon
Cooley LLP
Costco Wholesale-Online
Dell Business Credit
Duke Energy Corp.
Oracle America, Inc.
Southern California Edison
